Name: Commission Regulation (EC) No 2425/1999 of 15 November 1999 opening a tariff quota for the import of certain goods originating in Iceland resulting from the processing of agricultural products covered by the Annex to Council Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: Europe;  foodstuff;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|31999R2425Commission Regulation (EC) No 2425/1999 of 15 November 1999 opening a tariff quota for the import of certain goods originating in Iceland resulting from the processing of agricultural products covered by the Annex to Council Regulation (EC) No 3448/93 Official Journal L 294 , 16/11/1999 P. 0018 - 0019COMMISSION REGULATION (EC) No 2425/1999of 15 November 1999opening a tariff quota for the import of certain goods originating in Iceland resulting from the processing of agricultural products covered by the Annex to Council Regulation (EC) No 3448/93THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Commission Regulation (EC) No 2491/98(2), in particular Article 7(2) thereof,Having regard to Council Decision 1999/492/EC of 21 June 1999 on the conclusion of an Agreement in the form of an exchange of letters between the European Community, of the one part, and the Republic of Iceland, of the other part, concerning Protocol No 2 to the Agreement between the European Economic Community and the Republic of Iceland(3), in particular Article 2 thereof,Whereas:(1) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(4), as last amended by Regulation (EC) No 1662/1999(5), consolidated the arrangements for managing the tariff quotas to be used in chronological order of the dates of acceptance of the declarations for release of free circulation.(2) It is necessary to open, for 2000, the quota provided for in paragraph 3 of point III of the Agreement in the form of an Exchange of Letters between the European Community, of the one part, and the Republic of Iceland, of the other part, concerning Protocol No 2 to the Agreement between the European Economic Community and the the Republic of Iceland.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed products not listed in Annex I,HAS ADOPTED THIS REGULATION:Article 1From 1 January to 31 December 2000, the goods from Iceland which are listed in the Annex to this Regulation shall be subject to the duties recorded in that Annex within the limits of the annual quota indicated therein.Article 2The Community tariff quota referred to in Article 1 shall be managed by the Commission in accordance with the provisions of Article 308a to 308c of Regulation (EEC) No 2454/93.Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall be applicable from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 November 1999.For the CommissionErkki LIIKANENMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 309, 19.11.1998, p. 28.(3) OJ L 192, 24.7.1999, p. 47.(4) OJ L 253, 11.10.1993, p. 1.(5) OJ L 197, 29.7.1999, p. 25.ANNEX>TABLE>